DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claim 1 is pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/366,981 filed on 19 June 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 2010/0313143) in view of Lowe (US 2011/0018849). All reference is to Jung unless indicated otherwise.

Regarding Claim 1 (Original), Jung teaches an apparatus comprising:
a device [fig. 6C @100-3];
a communication unit [fig. 10 @1060] that performs communication of image data [¶0037, fig. 6B @Ia] with another image display apparatus [fig. 6B @100];
an indicator unit [fig. 6B @190-3], includes 
an indicator [individual led in 190-3] which is turned on with predetermined luminance [¶0036, “The visibly indicating may preferably include visibly indicating that the content is received from the direction in which the surrounding device is located, by controlling an order of illuminating light emitting diodes of the device”, ¶0135, “Alternatively, a multi-color LED may be employed to indicate the user of the status of image transfer with varying colors, as well as the direction”]; and
a control unit [fig. 10 @1030] that turns on the indicator so as to correspond to a transmission operation [¶0127, “Meanwhile, the TD-3 (100-3) controls the order of illuminating of the LED module (190-3) based on the result of image transfer, and more specifically, the TD-3 (100-3) controls the order of illuminating of the LED module (190-3) to indicate the direction of image transfer”] of the image data [fig. 6B @Ia] in another image display apparatus [fig. 6B @100]
Jung does not teach the device is a display unit that displays a predetermined image; and the indicator unit is disposed at at least a part of the surroundings of the display unit
Lowe teaches a display unit [fig. 1 @12] that displays a predetermined image [¶0037, “a display panel 12 is connected to a processing element 100. The display panel 12 is representative of any known display panel including, but not limited to, LCD display panels, Plasma display panels, OLED display panels, LED display panels and cathode ray tubes (CRTs)”,  ¶0038, “The processing element 100 accepts video inputs and audio inputs … The processing element controls the display of the video on the display panel 12”]; and 
an indicator unit [fig. 1 @10, ¶0034, “Beneath or within the bezel 10 is a graphics display 20 or multiple graphics displays 20. Such graphics displays 20 are known in the art and include display devices such as light Liquid Crystal Displays (LCD), plasma displays, OLED displays, electronic paper, Light Emitting Diode (LED) arrays, etc”] is disposed at at least a part of the surroundings of the display unit [fig. 1 illustrates bezel 10 surrounding display 12]
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate an indicating unit in the bezel surrounding a display unit, as taught by Lowe, into the apparatus taught by Jung, in order for the indicator to provide a visible indication without affecting the predetermined image displayed by the display unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694